Citation Nr: 0911845	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for pleural fibrosis due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1957 to February 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The September 2004 statement of the case (SOC) was sent to 
AMVETS instead of to Disabled American Veterans (DAV), the 
Veteran's representative since appointment in March 2004.  
DAV filed VA Form 9 to perfect the Veteran's appeal in April 
2005.  In response, the RO notified DAV that the appeal was 
not timely and that new and material evidence would have to 
be submitted to reopen the claim for service connection.  The 
Board finds that this was in error since DAV had not been 
sent a copy of the SOC.  Therefore, the issue currently 
before the Board is entitlement to service connection for 
pleural fibrosis due to asbestos exposure.


FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that the Veteran's pleural fibrosis is due to any 
incident or event in his active service, to include any 
exposure to asbestos.


CONCLUSION OF LAW

Pleural fibrosis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2003 and May 2005 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2003 rating 
decision, September 2004 SOC, March 2006 SSOC, August 2006 
SSOC, and November 2006 SSOC explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
60-day periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may be granted 
for disease that is diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

With further reference to disease of the lungs, for claims 
received by VA after June 9, 1988, a disability or death will 
not be considered service connected on the basis that it 
resulted from injury or disease attributable to the Veteran's 
use of tobacco products during service.  This does not apply 
if the disability or death is otherwise shown to have been 
incurred or aggravated during service.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.
 
The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999) ); also see 
Robinson v. Shinseki, No. 2008-7095 (Fed. Cir. Feb. 25, 
2009), Jandreau v. Nicholson, 492 F.3rd 1372 (Fed. Cir. 
2007). 

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran's military records show that he served in the 
Army and that his military occupational specialty was 
artillery surveyor.  His service treatment records (STRs) and 
examinations are negative for any complaints, findings, or 
treatment of pleural fibrosis or other pulmonary disorders.  
The Veteran indicated on a November 1958 medical history 
report that he had or had had pain or pressure in his chest.  
He also indicated that he had never had asthma, shortness of 
breath, or chronic cough.  His lungs and chest were normal at 
a November 1958 separation examination.  Chest x-ray was 
negative.  An August 1960 Medical Board report for reserve 
purposes also notes a normal chest x-ray.

A December 1961 chest x-ray from the Veteran's reserve STRs 
showed minimal fibrotic changes in the bilateral apices with 
circumscribed pleural thickening and no evidence of active 
parenchymal lesions.

Prescription records from the VA treatment records show that 
the Veteran received an Albuterol inhaler in December 2001 
and October 2002.  In his December 2002 claim, the Veteran 
wrote that he felt that he had lung damage from tearing out 
furnaces containing asbestos while stationed at Fort Carson, 
Colorado.

At an April 2003 respiratory VA examination the Veteran said 
that he had constant shortness of breath that he attributed 
to the development of asbestos related pathology in his 
lungs.  The Veteran reported that he had experienced 
shortness of breath for five to eight years and that it had 
worsened over the prior two years.  Minimal exertion caused 
dyspnea, he did not use oxygen, did not have any period of 
incapacitation from his shortness of breath, did not use an 
inhaler on a permanent basis, and did not use other 
medication for his lungs.  He quit smoking several years 
before and used to smoke a pipe on a daily basis.

On examination, the Veteran had moderate dyspnea after 
several physical exercises.  His lungs had multiple rales 
throughout.  He did not have any restrictive disease that 
could be the result of the breathing problem.  An April 2003 
chest x-ray showed unremarkable pulmonary vascularity and his 
lungs were clear.  The examiner felt that the Veteran's 
medical data and examination were not sufficient to prove 
that his current respiratory problem, shortness of breath, 
was related to previous possible asbestos exposure.

VA treatment records show that an August 2003 ventilation and 
perfusion lung scan revealed an intermediate probability for 
pulmonary embolism.  An August 2003 CT scan of the Veteran's 
chest showed centrilobular emphysema, multiple calcified 
hilar and mediastinal lymph nodes consistent with previous 
granulomatous disease, and a 1 cm nodule in the left lung 
apex with eccentric calcification which is likely related to 
his granulomatous disease.

VA pulmonary clinic treatment notes indicate that in March 
2004 the Veteran's diagnosis was chronic obstructive 
pulmonary disease and that he had worsening dyspnea.  The 
Veteran said that he was unable to use inhalers because they 
gave him a sore throat and that he was concerned that his 
symptoms may be due to asbestos exposure for two to three 
years about 50 years ago.  Past radiology reports were 
reviewed, and November 2003 x-rays showed that the lungs were 
clear and a January 2004 CT scan of the chest showed an 
unchanged biapical nodular pleural thickening and fibrosis, 
emphysema, and cholelithiasis.  The treating physician felt 
that exposure to asbestos was unlikely to be the main 
contributing factor to the Veteran's pulmonary symptoms but 
that it could be playing a part.  An addendum to the 
treatment report says that the Veteran has pleural fibrosis 
and findings consistent with mixed obstruction and 
restriction and, therefore, that a component of occult 
interstitial disease, possibly from asbestos, could not be 
excluded.

In June 2005, N.S., M.D. wrote that he sees the Veteran for 
his various medical problems and that he has reticulonodular 
changes on CT scans and moderate obstructive lung disease on 
pulmonary function testing.  Dr. S wrote that this was 
consistent with the asbestos exposure that the Veteran said 
he had during his military service in Korea and Colorado.

Reviewing the record, the Board finds that there is not 
evidence that the Veteran was exposed to asbestos in service.  
His MOS was artillery surveyor and his service records do not 
indicate that he cleaned furnaces.

Even if the Veteran were exposed to asbestos in service, the 
preponderance of the competent medical evidence does not 
support his claim of service connection for pleural fibrosis 
due to asbestos exposure.  Where the record contains both 
positive and negative evidence including addressing whether 
the veteran's claimed condition is related to military 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans, supra; see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the weight to 
be accorded the various items of evidence in this case must 
be determined by the quality of the evidence, and not 
necessarily by its quantity or source.

Dr. S wrote in June 2005 that imaging results were consistent 
with asbestos exposure.  However, the Board finds his 
statement to be of limited probative value.  The Veteran's VA 
treatment notes indicate that Dr. S is his primary care 
provider but do not indicate that Dr. S treated the Veteran 
for any pulmonary disorders.  In addition, the record does 
not show that Dr. S made any clinical findings related to 
pleural fibrosis or other pulmonary disorder.

On the other hand, the physician who treated the Veteran at 
the VA pulmonary clinic in March 2004 wrote that that 
exposure to asbestos was unlikely to be the main contributing 
factor to the Veteran's pulmonary symptoms but that it could 
be playing a part.  An addendum to the treatment notes states 
that the Veteran has pleural fibrosis and that a component of 
occult interstitial disease, possibly from asbestos, could 
not be excluded.  These opinions are not sufficient to 
establish service connection for pleural fibrosis based on 
exposure to asbestos because they merely state that in-
service asbestos exposure may have played a part in his 
pulmonary symptoms.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence merely indicating that a 
claimed disorder "may or may not" be related to service is 
too speculative to establish any such relationship).  
Furthermore, the April 2003 VA examiner opined that the 
Veteran's medical data and examination were not significant 
to prove that his current respiratory problem, shortness of 
breath, was related to previous possible asbestos exposure.

We recognize the sincerity of the arguments advanced by the 
Veteran that he has service-connected pleural fibrosis due to 
asbestos exposure.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").  However, pleural fibrosis due to asbestos 
exposure requires specialized training for a determination as 
to diagnosis and causation, and is therefore not susceptible 
of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for pleural fibrosis due to asbestos 
exposure, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for pleural fibrosis due to asbestos 
exposure is denied.

 


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


